Citation Nr: 0308733	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel 


INTRODUCTION

The veteran had active duty service from July 1944 to October 
1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs which 
granted service connection for PTSD and assigned a 
noncompensable rating, effective December 11, 2000.  A notice 
of disagreement was received in January 2002.  By rating 
decision in February 2002, the RO assigned a 10 percent 
rating, also effective December 11, 2000.  A statement of the 
case was issued in February 2002, and the veteran's 
substantive appeal was received in April 2002.  

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.  

In the January 2002 notice of disagreement, claims of 
entitlement to service connection for a "back condition, 
vertigo, and hearing loss" were raised.  These matters are 
not in appellate status at this time and are hereby referred 
to the RO for appropriate action. 




REMAND

Although the veteran has been afforded a VA examination in 
connection with his claim, subsequent VA treatment records 
and private medical records suggest an increase in the 
severity of the veteran's PTSD during the course of the 
appeal period.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his service-
connected PTSD.  It is imperative that 
that claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings are to be clearly reported so as 
to allow for evaluation under VA's 
diagnostic criteria for PTSD.  The 
examiner should also assign a Global 
Assessment of Functioning (GAF) score.

2.  After completion of the above, and 
any other development deemed necessary by 
the RO, the RO should review the claims 
file and determine whether a higher 
rating is warranted for any period or 
periods covered by the appeal.  See 
Fenderson v. West, 12 Vet.App. 119 
(1999).  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



